DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Eric Grabski on 03/09/2022.
The application has been amended as follows: 
In claims 21, 39, line 3, “an SGS audio source to” has been replaced by - an SGS audio source configured to-
In claims 21, 39, line 7, “capable to” has been replaced by -configured to-.
In claim 21, line 20, “a voice-control system to” has been replaced by - a voice-control system configured to-
In claim 22,  line 2, “system to” has been replaced by -system configured to-.
In claim 23,  line 2, “capable to” has been replaced by - configured to-.
In claims 28, 30,  line 3, “capable to” has been replaced by - configured to-.
In claim 39, line 19, “a voice-control system to” has been replaced by - a voice-control system configured to-.
In claim 40,  line 5, “capable to” has been replaced by - configured to-.
Response to Arguments
Applicant’s arguments, see pages 10, 11, filed 01/03/2022, with respect to claims 21 – 40 have been fully considered and are persuasive.  The rejection of claims 21 – 40 under 102(a)(2) has been withdrawn. 
Applicant argues that Mohammad et al. do not teach or suggest using the electronic SGS audio signals received from the SGS audio source to generate SGS-countered audio signals that cancel or counter the SGS-based signals, to thereby diminish sounds produced by the SGS audio source and thereby enhance the additional audio signals including the voice command; and a voice-control system configured to: receive from the audio countering system the SGS-countered audio signals that diminish sounds produced by the SGS audio source; identify the voice command from the SGS-countered audio signals; and control at least one function associated with the SGS based on the voice command identified from the SGS-countered audio signals (Amendment, pages 10, 11).

Allowable Subject Matter
Claims 21 – 40 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (using the electronic SGS audio signals received from the SGS audio source to generate SGS-countered audio signals that cancel or counter the SGS-based signals, to thereby diminish sounds produced by the SGS audio source and thereby enhance the additional audio signals including the voice command; and a voice-control system configured to: receive from the audio countering system the SGS-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658